ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_03_EN.txt.                       133 	




                                     DISSENTING OPINION OF JUDGE BHANDARI



                         The subject-­ matter of the dispute — Article 22 of CERD and the Court’s
                      jurisdiction ratione materiae — Interpreting the term “national origin” contained
                      in Article 1, paragraph 1, of CERD pursuant to the customary rules on treaty
                      interpretation — The term “national origin” under Article 1, paragraph 1, of
                      CERD encompasses current nationality — The provisions which form the context
                      of Article 1, paragraph 1, of CERD in light of the object and purpose of CERD —
                      The travaux préparatoires of CERD and the exclusion of amendments which had
                      the effect of excluding nationality from the purview of “national origin” in
                      Article 1, paragraph 1, of CERD — The CERD Committee and its General
                      Recommendation XXX.

                        1. Regrettably I disagree with the finding in the Judgment which
                      upholds the first preliminary objection raised by the United Arab Emir-
                      ates (hereinafter “UAE”) and finds that the Court has no jurisdiction to
                      entertain the Application filed by the State of Qatar (hereinafter “Qatar”).
                      In my view, the discriminatory measures allegedly promulgated by the
                      UAE against Qatar and Qatari nationals are capable of falling within the
                      scope of the International Convention on the Elimination of All Forms of
                      Racial Discrimination of 21 December 1965 (hereinafter “CERD” or the
                      “Convention”). With great respect to the views expressed in the Judg-
                      ment, I endeavour to explain the reasoning behind my decision not to
                      concur with the majority.


                        A. Subject-­Matter of the Dispute between Qatar and the UAE

                        2. The case of Qatar is based on a series of measures taken by the UAE
                      against Qatar, Qatari nationals and individuals of Qatari national origin
                      on 5 June 2017 and the days that followed 1. These measures, which were
                      accompanied by the severing of diplomatic relations with Qatar, fell
                      within the following categories:
                      (a) requirement that all Qatari residents and visitors leave the UAE in
                          14 days, as well as a ban on Qatari nationals from entering the UAE.
                          This was subsequently modified to a requirement of permission for
                          entry of Qatari nationals into the UAE;




                           1   Application of Qatar, p. 6, para. 3.

                      66




6 Ord_1221.indb 128                                                                                       4/08/22 08:26

                      134 	           application of the cerd (diss. op. bhandari)

                      (b) closure of land borders, airspace and seaports of the UAE to all Qatari
                          nationals and Qatari means of transportation; and

                      (c) suppression of Qatari media outlets and speech deemed to support
                          Qatar, and the enactment of measures “perpetuating, condoning, and
                          encouraging anti-­Qatari hate propaganda” 2.

                         3. It is recalled that the Court is to objectively determine the subject‑
                      matter of the dispute while giving particular attention to the formulation
                      of the dispute chosen by the Applicant, identifying the object of those
                      claims, and taking into consideration the written and oral pleadings of
                      the Parties 3. Accordingly, the disagreement between Qatar and the UAE,
                      with respect to the UAE’s alleged violation of obligations under CERD
                      fall under three heads of claims which form the subject‑matter of the
                      dispute as follows:
                      (a) the first is the claim by Qatar that the “travel bans” and “expulsion
                          order” by their express reference to Qatari nationals and Qatari resi-
                          dents and visitors discriminate against Qataris on the basis of their
                          national origin;

                      (b) the second is the claim by Qatar arising out of the restrictions on
                          Qatari media corporations; and
                      (c) the third is the claim by Qatar that, through these measures, the UAE
                          has engaged in “indirect discrimination” against persons of Qatari
                          national origin.
                         4. The jurisdiction of the Court in the present case is based on Arti-
                      cle 22 of CERD. As per the test for jurisdiction ratione materiae laid
                      down by the Court in its previous cases, the Court needs to determine
                      whether it can be established that the “alleged violations . . . are capable
                      of falling within the provisions of the [CERD] and whether, as a conse-
                      quence . . . the dispute is one which the Court has jurisdiction to
                      entertain” 4. In order to invoke the Court’s jurisdiction under Article 22
                      of CERD, the discriminatory measures allegedly promulgated by the
                      UAE must fall within one of the prohibited categories of “racial discrim-


                           2
                           Memorial of Qatar (MQ), Vol. I, para. 1.7.
                           3
                           Obligation to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary
                      Objection, Judgment, I.C.J. Reports 2015 (II), p. 602, para. 26; Nuclear Tests (Australia v.
                      France), Judgment, I.C.J. Reports 1974, p. 263, para. 30; Nuclear Tests (New Zealand v.
                      France), Judgment, I.C.J. Reports 1974, p. 467, para. 31; Fisheries Jurisdiction (Spain v.
                      Canada), Jurisdiction of the Court, Judgment, I.C.J. Reports 1998, p. 449, para. 31, and
                      pp. 449‑450, para. 33.
                         4 Immunities and Criminal Proceedings (Equatorial Guinea v. France), Preliminary

                      Objections, Judgment, I.C.J. Reports 2018 (I), p. 308, para. 46, and p. 324, para. 106; Oil
                      Platforms (Islamic Republic of Iran v. United States of America), Preliminary Objection,
                      Judgment, I.C.J. Reports 1996 (II), pp. 809-810, para. 16.

                      67




6 Ord_1221.indb 130                                                                                                  4/08/22 08:26

                      135 	            application of the cerd (diss. op. bhandari)

                      ination”, as defined under Article 1, paragraph 1, of CERD, which pro-
                      vides:
                                 “In this Convention, the term ‘racial discrimination’ shall mean any
                               distinction, exclusion, restriction or preference based on race, colour,
                               descent, or national or ethnic origin which has the purpose or effect
                               of nullifying or impairing the recognition, enjoyment or exercise, on
                               an equal footing, of human rights and fundamental freedoms in the
                               political, economic, social, cultural or any other field of public life.”


                         5. Qatar has consistently claimed that the alleged acts of the UAE
                      amount to a “distinction, exclusion, restriction or preference based on . . .
                      national . . . origin” within the meaning of Article 1, paragraph 1, of
                      CERD 5 and thus within the compromissory clause contained in Arti-
                      cle 22 of CERD. The UAE, on the other hand, argues there is a crucial
                      jurisdictional flaw in the case, that these measures differentiate between
                      individuals on the basis of their current nationality, which is not included
                      within the scope of the term “national origin” in Article 1, paragraph 1,
                      of CERD 6. In its first preliminary objection to the jurisdiction of the
                      Court, the UAE argues that the dispute falls outside of the scope ratione
                      materiae of CERD.

                         6. Accordingly, at this preliminary stage, the Court is called upon to
                      interpret whether the term “national origin”, as contained in Article 1,
                      paragraph 1, of CERD, encompasses current nationality.


                           B. The Term “National Origin” under Article 1, Paragraph 1,
                               of CERD in Accordance with Its Ordinary Meaning

                         7. The customary international law on the rules of treaty interpretation
                      as codified in the Vienna Convention on the Law of Treaties (hereinafter
                      the “VCLT”) is applicable to the interpretation of the terms of CERD.
                      Article 31, paragraph 1, of the VCLT stipulates that “[a] treaty shall be
                      interpreted in good faith in accordance with the ordinary meaning to be
                      given to the terms of the treaty in their context and in the light of its
                      object and purpose” 7.
                         8. The majority takes the following position regarding the ordinary
                      meaning of the term “national origin” in paragraph 81 of the Judgment:
                               “the definition of racial discrimination in the Convention includes
                               ‘national or ethnic origin’. These references to ‘origin’ denote, respec-

                           5 CR 2020/7, p. 33, para. 36 (Klein); CR 2020/7, p. 40, para. 26 (Amirfar).
                           6 CR 2020/6, p. 52, para. 56 (Sheeran).
                           7 United Nations, Treaty Series, Vol. 1155, p. 340.



                      68




6 Ord_1221.indb 132                                                                                         4/08/22 08:26

                      136 	              application of the cerd (diss. op. bhandari)

                               tively, a person’s bond to a national or ethnic group at birth, whereas
                               nationality is a legal attribute which is within the discretionary power
                               of the State and can change during a person’s lifetime. . . The Court
                               notes that the other elements of the definition of racial discrimination,
                               as set out in Article 1, paragraph 1, of the Convention, namely race,
                               colour and descent, are also characteristics that are inherent at birth.”
                               

                         9. In its attempt to distinguish between “nationality” and “national ori-
                      gin”, the majority highlights the immutable nature of the meaning of
                      “national origin” and frames it in opposition to the transient nature of
                      the meaning of “nationality”. In doing so, the majority attempts to allude
                      that the two terms are fundamentally disparate. As a result of this
                      approach, the Judgment insufficiently delineates the ordinary meaning of
                      the term “national origin” and thereby reaches no real consensus on its
                      meaning for the reasons set out below.
                         10. The term “national origin” presents an amalgamation of the words
                      “national” and “origin”. The ordinary meaning attributable to these two
                      words, read conjunctively, would have led to a more harmonious inter-
                      pretation of its meaning as Article 31, paragraph 1, of the VCLT stipu-
                      lates. When the ordinary meaning of the words “national” and “origin”
                      are analysed to determine the meaning of the term “national origin”, it is
                      evident that the term is capable of being construed in both of the ways
                      argued by the Parties. It can either carry the meaning attributed to it by
                      Qatar, that is of nationality and of “relat[ing] to the country or nation
                      where a person is from” 8, or that argued by the UAE, that is of an “asso-
                      ciation with a nation of people, not a State”, which is distinct from
                      nationality 9. As a general proposition, in my view, the definitions of the
                      two words indicate that “national origin” refers to a person’s belonging
                      to a country or nation. Belonging in this sense may be long standing or
                      historical, and defined by ancestry or descent, or it may be confirmed by
                      the legal status of nationality or national affiliation. Thus, current nation-
                      ality, even if considered in a purely legal sense to be within the discretion
                      of the State and subject to change over a person’s lifetime, is in any event
                      encompassed within the broader term “national origin”. Since there is no
                      doubt that these terms coincide, it is difficult to simply distinguish one
                      from the other solely on the basis relied upon in paragraph 81 of the
                      Judgment.
                      

                        11. Furthermore, the Judgment’s attempt to distinguish between
                      “nationality” and “national origin” becomes more complex and difficult
                      to differentiate on the basis of immutability in the context of countries

                           8   MQ, Vol. I, para. 3.30.
                           9   Preliminary Objections of the United Arab Emirates, para. 76.

                      69




6 Ord_1221.indb 134                                                                                        4/08/22 08:26

                      137 	             application of the cerd (diss. op. bhandari)

                      where nationality is based on jus sanguinis. Where nationality follows a
                      jus sanguinis model, as is the case in many Gulf States, nationality
                      co­incides with national origin. Under the jus sanguinis model, in Qatar,
                      “nationality is conferred by parentage — and naturalization is rare . . .
                      the vast majority of Qatari nationals, including those affected by the mea-
                      sures, were born Qatari nationals and are Qatari in the sense of heri-
                      tage — in other words, of Qatari ‘national origin’” 10. Nationality in this
                      context is as immutable as “national origin” and is a characteristic that is
                      inherent at birth contrary to the Court’s assertion in paragraph 81. When
                      the UAE adopted measures targeting “Qatari residents and visitors” and
                      “Qatari nationals”, they inevitably also affected persons of Qatari national
                      origin since Qatari nationals are primarily persons of Qatari heritage.




                                   C. The Context of Article 1, Paragraph 1, of CERD

                         12. The ordinary meaning of a term in a treaty is to be determined in
                      light of its context and not in the abstract 11. Under Article 31, para-
                      graph 2, of the VCLT, the context for interpretation purposes includes,
                      the text of the treaty, its preamble and annexes. In its contextual reading
                      of the term “national origin”, in light of the object and purpose of CERD,
                      in paragraph 83 of the Judgment, the Court begins its reasoning by
                      acknowledging that any legislation concerning nationality, citizenship or
                      naturalization by States parties would not be affected by the provisions of
                      CERD provided that they do not discriminate against any particular
                      nationality (Article 1, paragraph 3, of CERD). However, in its conclusion
                      on this point, the Judgment seems to rely solely on the broader terminol-
                      ogy found in Article 1, paragraph 2, of CERD which expressly excludes
                      “from the scope of the Convention . . . differentiation between citizens
                      and non‑citizens”. Consequently, to the exclusion of the prohibition of
                      discrimination “against any particular nationality” in Article 1, para-
                      graph 3, of CERD, the Judgment concludes that


                                “such express exclusion from the scope of the Convention of differ-
                                entiation between citizens and non‑citizens indicates that the Conven-
                                tion does not prevent States parties from adopting measures that
                                restrict the right of non-­citizens to enter a State and their right to
                                reside there — rights that are in dispute in this case — on the basis
                                of their current nationality” (para. 83).

                           10
                            MQ, Vol. I, para. 1.25.
                           11
                            VCLT, Art. 31, para. 1, Yearbook of the International Law Commission, 1966, Vol. II,
                      p. 221.

                      70




6 Ord_1221.indb 136                                                                                                4/08/22 08:26

                      138 	        application of the cerd (diss. op. bhandari)

                         13. I find it difficult to concur with a contextual reading that allows dif-
                      ferentiation between citizens and non-­citizens, as well as particular groups
                      of non-­citizens on the basis of their current nationality. If one is to pay
                      close attention to Article 1, paragraphs 2 and 3, of CERD — the provi-
                      sions which form the context of Article 1, paragraph 1, of CERD — they
                      do not seem to envisage broad and unqualified distinctions to be drawn
                      between citizens and non-­citizens.

                         14. Article 1, paragraph 1, of CERD provides a broad definition of
                      racial discrimination which includes discrimination based on “national
                      origin”. The plain text of CERD makes it clear that this definition is to
                      protect against “all forms” of racial discrimination. Article 1, para-
                      graph 2, in functional terms, establishes an exception to the broader prin-
                      ciple contained in Article 1, paragraph 1, of CERD, by permitting a
                      distinction to be drawn between citizens and non-­citizens. However, this
                      exception is limited by the object and purpose of the Convention, as made
                      clear in its preamble and operative provisions, to eliminate racial discrim-
                      ination in all its forms and manifestations. This object and purpose can-
                      not be furthered if States are permitted to draw broad and unqualified
                      distinctions as have been drawn by the UAE through its measures vis‑à‑vis
                      Qataris, Qatari nationals, residents and visitors. Second, Article 1, para-
                      graph 3, establishes a further exception to Article 1, paragraph 1. Arti-
                      cle 1, paragraph 3, while implicating the treatment of non‑citizens,
                      clarifies that a State can dictate how, in particular, non-­citizens acquire or
                      lose its nationality; however, it reinforces the aforesaid reading of the
                      Convention through the explicit indication in its proviso that “such pro-
                      visions [should] not discriminate against any particular nationality”.


                         15. Therefore, the context makes it clear that — even though nationality-
                      based distinctions are specifically permitted by paragraphs 2 and 3 of
                      Article 1 which permit distinctions between citizens and non-­citizens — it
                      cautions that even in making such permitted distinctions, “such provi-
                      sions [should] not discriminate against any particular nationality” when
                      considering non‑citizens inter se. In my view, only such an interpretation
                      would be consistent with the object and purpose of CERD to “eliminat[e]
                      racial discrimination throughout the world in all its forms and manifesta-
                      tions”. To interpret “national origin” as entirely excluding nationality-
                      based discrimination would, on the other hand, lead to absurd results.



                                    D. The Travaux Préparatoires of CERD

                        16. When interpretation under Article 31 of the VCLT leaves the mean-
                      ing ambiguous or obscure, or leads to manifestly absurd or unreasonable
                      results, Article 32 of the VCLT provides that “[r]ecourse may be had to

                      71




6 Ord_1221.indb 138                                                                                     4/08/22 08:26

                      139 	          application of the cerd (diss. op. bhandari)

                      supplementary means of interpretation, including the preparatory work
                      of the treaty and the circumstances of its conclusion”. The Judgment, in
                      paragraph 96, in reference to the amendment submitted by France and
                      the United States of America and the subsequent withdrawal of the
                      amendment, states that this

                           “was done in order to arrive at a compromise formula that would
                           enable the text of the Convention to be finalized, by adding para-
                           graphs 2 and 3 to Article 1 . . . As the Court has noted . . . para-
                           graphs 2 and 3 of Article 1 provide that the Convention will not apply
                           to differentiation between citizens and non-­citizens and will not affect
                           States’ legislation on nationality, thus fully addressing the concerns
                           expressed by certain delegations, including those of the United States
                           of America and France, regarding the scope of the term ‘national
                           origin’”.
                         17. The travaux préparatoires makes it clear that the term “national
                      origin” should have a wider application than that envisaged by the major-
                      ity in paragraph 96. The Judgment does not touch upon the fact that the
                      nine-power compromise proposal, highlighted in this paragraph, was the
                      result of the deliberate exclusion of certain proposed amendments which
                      had the effect of excluding nationality from the purview of “national ori-
                      gin”. The debate on the term “national origin” indicates that the drafters
                      of the Convention leaned towards rejecting the approach of excluding
                      differential treatment on the basis of nationality from the purview of Arti-
                      cle 1, paragraph 1, of CERD. The delegate of the United States of Amer-
                      ica for instance stated that “[n]ational origin differed from nationality in
                      that national origin related to the past — the previous nationality or geo-
                      graphical region of the individual or his ancestors — while nationality
                      related to the present status” 12. The delegate of France explained the spe-
                      cific meaning attributed to the word “nationality” in French legal termi-
                      nology; that it was strictly understood to “cover all that concerned the
                      rules governing the acquisition or loss of nationality and the rights derived
                      therefrom” 13. In the Third Committee of the United Nations Gen-
                      eral Assembly, the delegate of France, along with the United States of
                      America, suggested an amendment which excluded the word nationality
                      from the purview of the term “national origin”. If that joint amendment
                      had been adopted, Article 1, paragraph 2, would have read as follows:

                           “[i]n this Convention the expression ‘national origin’ does not mean,
                           ‘nationality’ or ‘citizenship’, and the Convention shall therefore not

                         12 United Nations, Official Records of the General Assembly, Twentieth Session, Third

                      Committee, Summary Record of the 1304th session (14 October 1965), doc. A/C.3/SR.1304,
                      p. 85, para. 23.
                         13 Ibid., Summary Record of the 1299th session (11 October 1965), doc. A/C.3/SR.1299,

                      p. 60, para. 37.

                      72




6 Ord_1221.indb 140                                                                                              4/08/22 08:26

                      140 	          application of the cerd (diss. op. bhandari)

                           be applicable to distinctions, exclusions, restrictions, or preferences
                           based on differences of nationality of citizenship” 14.

                      The amendments proposed were all withdrawn subsequently in favour of
                      a compromise which formed the final text of paragraphs 1, 2, and 3 of
                      Article 1 of CERD.
                         18. Certain arguments during the debates of the Commission on
                      Human Rights highlights the compromise that the meaning of “national
                      origin” represents. The delegate of Lebanon argued that “[t]he conven-
                      tion should apply to nationals, non-­nationals, and all ethnic groups, but
                      it should not bind States parties to afford the same political rights to non-­
                      nationals as they normally granted to nationals” 15. The delegate of India
                      proposed the deletion of the words “the right of everyone” in Article V,
                      instead of altering the definition of “national origin”. This was for the
                      purpose of leaving it for the States to decide for themselves whether the
                      same guarantees were to be afforded to aliens and nationals 16.


                         19. The drafter’s rejection of the approach that excluded nationality-
                      based discrimination in Article 1, paragraph 1, indicates that CERD’s
                      inclusion of “national origin” protects against discrimination on the basis
                      of current nationality. The rejection of the amendment proposed by
                      France and the United States of America, which narrowed the definition
                      of racial discrimination in Article 1, paragraph 1, indicates that the draft-
                      ers adopted an approach whereby citizens and non‑citizens were to be
                      guaranteed the same rights, notwithstanding certain exceptions outlined
                      in Article 1, paragraph 2, and Article 1, paragraph 3. It is particularly
                      telling that this compromise was accepted by France and the United States
                      of America as “entirely acceptable”. Such acceptance coupled with a
                      reading of the travaux préparatoires as a whole makes it clear that the
                      compromise does not indicate that nationality was to be left out of the
                      scope of “national origin”; in fact, it only seems to allow States to reserve
                      certain rights to their citizens.

                         20. In light of the foregoing, in my view, the ordinary meaning of the
                      term “national origin” encompasses one’s nationality, including current
                      nationality. The ordinary meaning in its context in light of CERD’s object

                         14 Op. cit. note 12 supra, Annexes, Report of the Third Committee — Draft Interna-

                      tional Convention on the Elimination of All Forms of Racial Discrimination, doc. A/6181,
                      18 December 1965, p. 12, para. 32.
                         15 United Nations, Official Records of the Economic and Social Council, Commission on

                      Human Rights, Twentieth Session, Summary Record of the 809th Session (13 March 1964),
                      doc. E/CN.4/SR.809, 14 May 1964, p. 5.
                         16 United Nations, Official Records of the General Assembly, Twentieth Session, Third

                      Committee, Summary Record of the 1299th Session (11 October 1965), doc. A/C.3/SR.1299,
                      p. 59, para. 30.

                      73




6 Ord_1221.indb 142                                                                                              4/08/22 08:26

                      141 	        application of the cerd (diss. op. bhandari)

                      and purpose to eliminate “all forms” of racial discrimination converges to
                      confirm that the term “national origin” encompasses current nationality.
                      An interpretation that categorically excludes current nationality would
                      undermine this object and purpose. Considering the fundamental ambi-
                      guity resulting from the approach adopted by the majority to determine
                      the ordinary meaning, the travaux préparatoires reinforces the conclusion
                      that CERD’s definition of racial discrimination should have a wide appli-
                      cation. The travaux préparatoires thus confirms the ordinary meaning of
                      “national origin” as encompassing current nationality.



                                       E. The CERD Committee and Its
                                  General Recommendation XXX, Paragraph 4

                         21. In relation to the CERD Committee and its General Recommenda-
                      tion XXX, paragraph 4, the majority cites the Court’s observation in
                      Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the
                      Congo), Merits, Judgment, I.C.J. Reports 2010 (II), p. 664, para. 66
                      (hereinafter “Diallo”) that it is “in no way obliged, in the exercise of its
                      judicial functions, to model its own interpretation of the Covenant on
                      that of the Committee” and does not take into account the observation
                      that it “should ascribe great weight” to interpretations by the indepen-
                      dent body established for the purpose of supervising the application of
                      the treaty concerned. The Judgment provides no compelling reason as to
                      why it has chosen to depart from the reasoning in Diallo in this dispute,
                      despite the fact that the CERD Committee remains “the guardian of the
                      Convention” — an assertion that both Parties appear to agree on. The
                      functions carried out by the CERD Committee and the manner in which
                      they are carried, as well as the composition of the Committee and its
                      members offer insights as to why the majority should have taken account
                      of General Recommendation XXX, paragraph 4.
                         22. The CERD Committee’s primary function is to analyse and com-
                      ment on reports submitted to it by States parties pursuant to Article 9,
                      paragraph 1, of CERD. In reporting under Article 9, paragraph 1, of
                      CERD, each State party undertakes to submit a report on the legislative,
                      judicial, administrative or other measures which it has adopted in relation
                      to its obligations under CERD. Each dialogue with a State party is fol-
                      lowed by a set of concluding observations by the Committee which may
                      contain statements of concern and recommendations for further action.
                      This framework allows the CERD Committee to establish certain rules in
                      dialogue, which include the establishment of the CERD’s rules of proce-
                      dure, and the translation of general principles and rights enshrined in the
                      Convention into rules applicable to problems faced in implementation.
                      Under Article 14 of CERD, once a State declares that it recognizes the
                      competence of the CERD Committee, it may receive and consider com-
                      munications from individuals or groups of individuals within the jurisdic-

                      74




6 Ord_1221.indb 144                                                                                  4/08/22 08:26

                      142 	           application of the cerd (diss. op. bhandari)

                      tion of that State claiming to be victims of a violation by that State of
                      rights set forth in the Convention. The State is thereby obliged to revise
                      its law or practice in light of the Committee’s findings. Through this
                      framework of consistent dialogue with States, the CERD Committee is
                      engaged in the development of consistent interpretations of CERD.
                      Moreover, in the performance of its tasks, the CERD Committee has
                      sought to act judicially since its very first meeting in 1970 17. Furthermore,
                      as per Article 8, paragraph 1, of CERD, the CERD Committee comprises
                      of 18 experts, who are individuals of “high moral standing and acknowl-
                      edged impartiality” and “who shall serve in their personal capacity”.
                      These individuals fall into the category of the “most highly qualified pub-
                      licists” in this field. General Recommendation XXX, paragraph 4, of the
                      CERD Committee therefore offers a consistent interpretation of CERD
                      by the most highly qualified publicists because of which it should have
                      been ascribed great weight in the Court’s Judgment.
                         23. The Judgment further insufficiently addresses the jurisprudence of
                      the Court which indicates the Court’s willingness to take into account the
                      work of United Nations supervisory bodies of human rights treaties in its
                      judgments in the past. While reference to external precedents is not a
                      common feature of the Court’s case law, there is evidence of a change 18.
                      The clearest endorsement of such a supervisory body in the jurisprudence
                      of the Court is contained in its 2010 merits Judgment in Diallo, p. 692,
                      para. 165, subparas. 2 and 3. In Diallo, while finding that the Demo-
                      cratic Republic of the Congo had violated provisions of the International
                      Covenant on Civil and Political Rights, 1966 (hereinafter the “ICCPR”)
                      and the African Charter on Human and Peoples’ Rights, 1981 (herein­
                      after the “ACHPR”), the Court specifically pointed out that its interpre-
                      tation of the provisions of the ICCPR and the ACHPR was “fully
                      corroborated by the jurisprudence of the Human Rights Committee
                      established by the [ICCPR] to ensure compliance with that instrument by
                      the States parties” 19. Subsequently, in the same Judgment, the Court
                      noted that,
                           “[a]lthough the Court is in no way obliged, in the exercise of its judi-
                           cial functions, to model its own interpretation of the Covenant on
                           that of the Committee, it believes that it should ascribe great weight
                          17 M. Banton, “Decision-­    taking in the Committee on the Elimination of Racial
                      Discrimination”, The Future of UN Human Rights Treaty Monitoring, P. Alston, J. Craw-
                       ford (eds.), Cambridge University Press, 2000, pp. 55‑57.
                          18 Application of the Convention on the Prevention and Punishment of the Crime of

                      Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports
                      2007 (I), p. 43; Legal Consequences of the Construction of a Wall in the Occupied
                      ­Palestinian Territory, Advisory Opinion, I.C.J. Reports 2004 (I), p. 179, para. 109; Armed
                       Activities on the Territory of the Congo (Democratic Republic of the Congo v. Uganda),
                       Judgment, I.C.J. Reports 2005, p. 244, para. 219; Ahmadou Sadio Diallo (Republic of
                       Guinea v. Democratic Republic of the Congo), Merits, Judgment, I.C.J. Reports 2010 (II),
                       p. 663, para. 66.
                          19 Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the Congo),

                       Merits, Judgment, I.C.J. Reports 2010 (II), p. 663, para. 66.

                      75




6 Ord_1221.indb 146                                                                                                 4/08/22 08:26

                      143 	             application of the cerd (diss. op. bhandari)

                                to the interpretation adopted by this independent body that was
                                established specifically to supervise the application of that treaty” 20.
                         24. I am therefore obliged to conclude that, since the Court ascribed
                      great weight to the interpretations of the ICCPR by the Human Rights
                      Committee, the body of independent experts that monitors the implemen-
                      tation of the ICCPR by its States parties; there is no compelling reason
                      for the Court not to have attached “great weight” to General Recommen-
                      dation XXX, paragraph 4, of the CERD Committee, the independent
                      body of experts established specifically to supervise the application of
                      CERD. The necessity to consider General Recommendation XXX, para-
                      graph 4, of the CERD Committee is reinforced by the observation in
                      Diallo that “[t]he point here is to achieve the necessary clarity and the
                      essential consistency of international law, as well as legal security, to
                      which both the individuals with guaranteed rights and the States obliged
                      to comply with treaty obligations are entitled” 21.

                         25. Furthermore, in Legal Consequences of the Construction of a Wall
                      in the Occupied Palestinian Territory, Advisory Opinion, I.C.J. Reports
                      2004 (I), pp. 179‑180, paras. 109‑112 — (hereinafter “Construction of a
                      Wall”) — while quoting from Human Rights Committee General Com-
                      ment 27, paragraph 14, the Court stated that, the restrictions to the free-
                      dom of movement in Article 12, paragraph 3, of the ICCPR, “[a]s the
                      Human Rights Committee put it”, “must conform to the principle of pro-
                      portionality” and “must be the least intrusive instrument amongst those
                      which might achieve the desired result” 22. The Court thereby acknowl-
                      edged that the derogatory measure in question had to be proportionate to
                      the achievement of a legitimate aim. The principle of proportionality is
                      found in all global and regional human rights instruments 23. It is also
                      enshrined in the national constitutions of numerous States. It is generally
                      couched in terms of requiring a justification from States for derogation
                      from a fundamental human right or freedom. Such derogation ought to
                      serve a legitimate aim and should be proportional to the achievement of
                      that aim. General Recommendation XXX, paragraph 4, reflects this
                      widely accepted principle. Considering its widespread acceptance, includ-
                      ing in the Court’s own jurisprudence in Construction of a Wall, there
                      appears to be no reason to disregard its application in the present case.



                           20
                            See note 19 supra.
                           21
                            Ibid.
                         22 Legal Consequences of the Construction of a Wall in the Occupied Palestinian Terri-

                      tory, Advisory Opinion, I.C.J. Reports 2004 (I), p. 193, para. 136.
                         23 European Convention on Human Rights, Arts. 8 (2) and 15; ICCPR, Arts. 12,

                      19 (2) (b), 21 and 22; International Covenant on Economic, Social and Cultural Rights,
                      Article 8 (1) (a) and (c); Inter-­American Convention on Human Rights, Arts. 13 (2) (b),
                      15, 16, 22; African Charter on Human and Peoples’ Rights, Arts. 11, 12 (2) and 29.


                      76




6 Ord_1221.indb 148                                                                                               4/08/22 08:26

                      144 	        application of the cerd (diss. op. bhandari)

                        26. I will proceed to make some observations on the relevance of Gen-
                      eral Recommendation XXX, paragraph 4, to the claims made by Qatar
                      and the Court’s jurisdiction ratione materiae under Article 22 of CERD.

                         27. The CERD Committee adopted General Recommendation XXX
                      on 1 October 2002. General Recommendation XXX, paragraph 4, pro-
                      vides that differential treatment will “constitute discrimination if the cri-
                      teria for such differentiation, judged in the light of the objectives and
                      purposes of the Convention, are not applied pursuant to a legitimate aim,
                      and are not proportional to the achievement of this aim”. Therefore, even
                      if nationality-based discrimination were to be interpreted as falling within
                      the meaning of “national origin”, the beneficial treatment of some catego-
                      ries of non‑nationals by a State would not necessarily violate Article 1,
                      paragraph 1, of CERD, provided these beneficial rights were granted to
                      some nationalities pursuant to the legitimate aim of regional integration
                      or friendly relations and were proportionate to the achievement of that
                      aim. Such differential treatment would be unlikely to fall afoul of the
                      restriction against nationality-based discrimination. To interpret “national
                      origin” so that it entirely excludes nationality-based discrimination would,
                      on the other hand, lead to incongruent results.

                         28. The UAE announced a series of measures with specific application
                      to Qataris on the basis of their nationality and with the specific purpose
                      of using such measures to “induc[e] Qatar to comply with its obligations
                      under international law”. Accordingly, if nationality is determined to be
                      a prohibited basis of discrimination under Article 1, paragraph 1, of
                      CERD, distinctions on this basis are capable of falling within the provi-
                      sions of CERD, when they do not fulfil “a legitimate aim, and are not
                      proportional to the achievement of this aim”. The stated purpose of using
                      such measures to induce compliance with unrelated treaty obligations
                      appears neither legitimate nor proportionate, given the fundamental
                      human rights claimed to have been affected. The alleged acts by the UAE
                      thus disproportionately affect Qatari nationals and satisfy the conditions
                      for exercise of the Court’s jurisdiction ratione materiae under Article 22
                      of CERD.

                         29. In light of the foregoing, in my considered opinion, CERD encom-
                      passes discrimination against a particular group of non‑nationals on the
                      basis of their current nationality, within the prohibition on discrimination
                      based on “national origin” in Article 1, paragraph 1. As such, the mea-
                      sures adopted by the UAE which disproportionately affected individuals
                      of Qatari nationality by explicitly discriminating against “Qatari nation-
                      als” and “Qatari residents and visitors” — in particular through the
                      “expulsion order” and the “travel bans”, which form the first claim of
                      Qatar, are capable of falling within the scope of CERD. Furthermore, the
                      majority fails to identify that the 5 June 2017 statement affects “all Qatari
                      residents and visitors”. Leaving aside “visitors”, “residents” is broad

                      77




6 Ord_1221.indb 150                                                                                   4/08/22 08:26

                      145 	        application of the cerd (diss. op. bhandari)

                      enough to include not only Qatari nationals but also people of Qatari
                      national origin. If the measures were to only affect Qatari nationals, the
                      measures would have mentioned so explicitly. However, such terminology
                      is not to be found. Thus, even from this perspective the measures are
                      capable of falling within the protective scope of CERD.



                         30. Article 1, paragraph 1, of CERD defines “racial discrimination” as
                      distinctions with either the “purpose or effect” of impairing the enjoy-
                      ment of human rights. It is noted that the majority of Qatari nationals are
                      defined by their Qatari heritage, ancestry or descent. The Qataris, in the
                      sense of constituting a historical-­cultural community undoubtedly fall
                      within the scope of “national origin” as contained in Article 1, para-
                      graph 1, of CERD. The ordinary meaning, in its context and in light of
                      the object and purpose of CERD, and the travaux préparatoires of CERD
                      also support this finding. As such, the discriminatory effect of the mea-
                      sures which forms the third claim of indirect discrimination, are capable
                      of falling within the provisions of CERD. This is particularly so in rela-
                      tion to the adverse media coverage and the anti‑Qatari propaganda that
                      Qatar alleges. The effect of such broadcasts against Qatari nationals
                      impair the enjoyment of rights by individuals of Qatari national origin.
                      The attempt to limit these measures to nationality alone is untenable.


                        31. While a full assessment of these claims would appear more appro-
                      priate at the merits stage of the proceedings, at the jurisdictional stage,
                      there is a sufficient basis to reject the first preliminary objection of the
                      UAE.


                                                     Conclusion

                         32. In my view, Qatar’s submission that the term “national origin”
                      encompasses differential treatment on the basis of current nationality is
                      correct and, as a consequence, the dispute concerns the interpretation or
                      application of CERD; the UAE’s case, which is grounded on its objec-
                      tions to the jurisdiction ratione materiae of the Court, on the basis that
                      the contested measures do not fall within the scope of application of
                      CERD, should therefore fail. Consequently, the Court has jurisdiction to
                      entertain the Application filed by Qatar, on 11 June 2018, pursuant to the
                      compromissory clause contained in Article 22 of CERD. The majority
                      ought to have rejected the first preliminary objection of the UAE.

                      (Signed) Dalveer Bhandari.



                      78




6 Ord_1221.indb 152                                                                                  4/08/22 08:26

